 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                             CASE NO. 1:16-CR-00121-LJO-SKO

11                                  Plaintiff,             MOTION TO DISMISS INDICTMENT; ORDER

12                           v.

13   JAN BISTERFELD,
     Aka “Janviste Ulrick Bisterfeld,
14   Aka “Jay Best,”
     Aka “CoinGuys,”
15   Aka “cortex,”

16                                 Defendant.

17

18           Under Rule 48(a) of the Federal Rules of Criminal Procedure, the United States moves for an

19 order dismissing the indictment in this case. Since the case was indicted in 2016, the government has

20 been unable to locate the defendant, who is believed to be residing in Germany. The government

21 believes that it is unlikely that it will be able to extradite the defendant. As such, the interests of justice,

22 at this time, would best be served by having the court dismiss the indictment, without prejudice, and

23 recalling the related arrest warrant for the defendant.

24
      Dated: September 9, 2019                                 MCGREGOR W. SCOTT
25                                                             United States Attorney
26
                                                        By: /s/ GRANT B. RABENN
27                                                          GRANT B. RABENN
                                                            Assistant United States Attorney
28



30
 1

 2                                                   ORDER

 3
             Under Rule 48(a) of the Federal Rules of Criminal Procedure, the United States has moved for
 4
     an order dismissing the indictment in the above-captioned action against the defendant.
 5
             It is hereby ORDERED that the indictment is dismissed, without prejudice, and the related arrest
 6
     warrant is recalled.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     September 9, 2019
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
